       Case 4:19-cr-00029-BMM Document 412 Filed 11/10/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,
                                                   CR-19-29-GF-BMM
                      Plaintiff,

        vs.                                              ORDER

 LUKE JOHN SCOTT,

                      Defendant.

       IT IS HEREBY ORDERED that any subpoenas requested by the Defendant,

Luke John Scott, and issued by the Clerk of Court for the trial in this matter set for

November 17, 2020, the United States Marshals Service shall pay the witness fees

and expenses of the witnesses.

      DATED this 10th day of November, 2020.
